      Case 2:21-cv-00137 Document 10 Filed on 09/15/21 in TXSD Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                September 15, 2021
                         UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

ADRIAN CAMPBELL,                             §
                                             §
         Petitioner,                         §
VS.                                          § CIVIL ACTION NO. 2:21-CV-137
                                             §
WARDEN G HEAD,                               §
                                             §
         Respondent.                         §

                                         ORDER

       Before the Court is Petitioner’s “Written Objection to Recommendation to

Dismiss Case” (D.E. 9). Petitioner asserts that he has paid the filing fee and that his case

should not be dismissed for failure to prosecute. On September 2, 2021, the Magistrate

Judge issued his Order (D.E. 7), withdrawing the memorandum and recommendation

(D.E. 6) to which Petitioner objects, having already acknowledged that the filing fee was

paid, but had been delayed in docketing.      Consequently, the Court OVERRULES the

objection as moot. The case will not be dismissed for failure to prosecute because the

recommendation to do so has been withdrawn.

       ORDERED this 15th day of September, 2021.

                                              ___________________________________
                                              NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




1/1
